 




EXHIBIT 10.1




EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of June 11, 2017
(the “Effective Date”), between Aspen Group, Inc., a Delaware corporation (the
“Company”), and Cheri St. Arnauld, Ed. D (the “Executive”).

WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, academic curriculum processes and
proceedings proprietary processes, sales methods and techniques, and other like
confidential business and technical information, including but not limited to,
technical information, design systems, pricing methods, pricing rates or
discounts, processes, procedures, formulas, designs of computer software, or
improvements, or any portion or phase thereof, whether patented, or not, or
unpatentable, that is of any value whatsoever to the Company, as well as
information relating to the Company’s Services (as defined), information
concerning proposed new Services, market feasibility studies, proposed or
existing marketing techniques or plans (whether developed or produced by the
Company or by any other person or entity for the Company), other Confidential
Information, as defined in Section 9(a), and information about the Company’s
executives, officers, and directors, which necessarily will be communicated to
the Executive by reason of her employment by the Company; and

 

WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial, significant, or key relationships
with vendors and Students, as defined below, whether actual or prospective; and

 

WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and

WHEREAS, the Executive has a substantial employment, educational and experience
background in the areas of expertise desired by the Company and will retain
ownership and the right to use all prior-gained skills, insights, techniques and
abilities which the Executive brings to this employment and nothing in this
agreement will obligate the Executive to forfeit that or the right to make a
living by use of these pre-developed abilities; and

WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement; and

WHEREAS, the Company represents to the Executive that it is and expects to be
sufficiently financially solvent to meet the payment promises and obligations
made to the Executive as set forth in this Agreement and understands that the
Executive is relying on this representation in entering into this Agreement and
her promises to the Company:








--------------------------------------------------------------------------------

 




NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:

1.

Representations and Warranties. The Executive hereby represents and warrants to
the Company that she (i) is not subject to any non-solicitation or
non-competition agreement affecting her employment with the Company (other than
any prior agreement with the Company or an affiliate of the Company), (ii) is
not subject to any confidentiality or nonuse/nondisclosure agreement affecting
her employment with the Company (other than any prior agreement with the Company
or an affiliate of the Company), and (iii) has brought to the Company no trade
secrets, confidential business information, documents, or other personal
property of a prior employer. The recitals above are incorporated in this
Agreement as representations and covenants. Each party covenants to act in good
faith in the discharge of this Agreement. This Agreement replaces the Employment
Agreement, as amended, between Aspen University Inc. and the Executive.

2.

Term of Employment.

(a) 

Term. The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company for a period of three years commencing as of the
Effective Date (such period, as it may be extended or renewed, the “Term”),
unless sooner terminated in accordance with the provisions of Section 6. The
Term shall be automatically renewed for successive one-year terms unless notice
of non-renewal is given by either party at least 30 days before the end of the
Term.

(b)

Continuing Effect. Notwithstanding any termination of this Agreement, at the end
of the Term or otherwise, the provisions of Sections 6(e), 7, 8, 9, 10, 12, 15,
18, 19, and 22 shall remain in full force and effect and the provisions of
Section 9 shall be binding upon the legal representatives, successors and
assigns of the Executive.

3.

Duties.

(a)

General Duties. The Executive shall serve as the Chief Academic Officer of the
Company, with duties and responsibilities that are customary for such an
executive. The Executive shall report to the Company’s Chief Executive Officer.
The Executive shall also perform services for subsidiaries and affiliates of the
Company as may be necessary. The Executive shall use her best efforts to perform
her duties and discharge her responsibilities pursuant to this Agreement
competently, carefully and faithfully. In determining whether or not the
Executive has used her best efforts hereunder, the Executive’s and the Company’s
delegation of authority and all surrounding circumstances shall be taken into
account and the best efforts of the Executive shall not be judged solely on the
Company’s earnings or other results of the Executive’s performance, except as
specifically provided to the contrary by this Agreement, and the determination
shall in any event be reasonable and shall not be made arbitrarily or
capriciously by Company. The Executive shall, if requested, serve as an officer
of any subsidiaries of the Company.





2




--------------------------------------------------------------------------------

 







(b)

Devotion of Time. Subject to the last sentence of this Section 3(b), the
Executive shall devote her full time, attention and energies to the affairs of
the Company and its subsidiaries and affiliates as are necessary to perform her
duties and responsibilities pursuant to this Agreement. The Executive shall have
reasonable off-hours and off-duty times for personal use. The Executive shall
not enter the employ of or serve as a consultant to, or in any way perform any
services with or without compensation to, any other persons, business, or
organization, without the prior consent of the Board of Directors of the Company
(the “Board”). Notwithstanding the above, the Executive shall be permitted to
devote a limited amount of her time, to rest and to Executive’s personal,
professional, charitable or similar pursuits and interests and to organizations,
including serving as a non-executive director or an advisor to a board of
directors, committee of any company or organization and the Executive shall have
the right to continue the following personal pursuits to complete currently
contracted work with students as well as agreements around her newly published
book.

(c)

Location of Office. The Executive’s principal business office shall be in
Scottsdale, Arizona; provided, however, that for an initial term in the
discretion of the Board and estimated to be three months from the date hereof,
the Executive shall work remotely from San Diego, California for purposes of
supporting the Company’s acquisition of United States University. The
Executive’s job responsibilities shall include all business travel necessary for
the performance of her job, including Company-paid travel to and lodging to the
Company’s other office locations.

(d)

Adherence to Inside Information Policies. The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented inside information
policies designed to preclude its executives and those of its subsidiaries and
affiliates from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company, or any third party. The Executive shall promptly
execute any agreements generally distributed by the Company to its employees
requiring such employees to abide by its inside information policies.

4.

Compensation and Expenses.

(a)

Salary. For the services of the Executive to be rendered under this Agreement,
the Company shall pay the Executive an annual salary of $300,000 (the “Base
Salary”), less such deductions as shall be required to be withheld by applicable
law and regulations payable in accordance with the Company’s customary payroll
practices.

(b)

Target Bonus. For each fiscal year during the Term beginning May 1st and ending
April 30th of the applicable fiscal year, the Executive shall have the
opportunity to earn a bonus up to 30%, 66% or 100% of her then Base Salary (the
“Target Bonus”) as follows:




When the Company achieves annual Adjusted EBITDA (as defined below) at certain
threshold levels (each, an “EBITDA Threshold”), the Executive shall receive an
automatic cash bonus (the “Automatic Cash Bonus”) equal to a percentage of her
then Base Salary, and shall receive a grant of fully vested shares of the
Company’s common stock having an aggregate Fair Market Value (as such term is
defined in the Company’s 2012 Equity Incentive Plan, as amended) equal to a
percentage of the Executive’s then Base Salary (the “Automatic Equity Bonus”).
In addition, the Executive shall be eligible to receive an additional percentage
of her then Base Salary as a cash bonus (the “Discretionary Cash Bonus”) and an
additional grant of fully vested shares of the Company’s common stock having an
aggregate Fair Market Value equal to a percentage of the Executive’s then Base
Salary (the “Discretionary Equity Bonus”) based on the Board’s determination
that the Executive has achieved certain annual performance objectives
established by the Board, based on the mutual agreement of the Chief Executive
Officer and the Executive, at the beginning of each fiscal year.





3




--------------------------------------------------------------------------------

 







The EBITDA Thresholds and corresponding bonus levels are set forth in the table
below. For the avoidance of doubt, the Executive shall only be eligible to
receive the bonuses associated with a single EBITDA Threshold; i.e., in the
event the Company attains EBITDA Threshold (2), only the bonuses associated with
EBITDA Threshold (2) below (and not the bonuses associated with EBITDA Threshold
(1)) shall be applicable.

EBITDA
Threshold

Automatic
Cash Bonus

Automatic
Equity Bonus

Discretionary
Cash Bonus

Discretionary
Equity Bonus

(1)

$1,000,000 -$1,999,999

7.5%

7.5%

Up to 7.5%

Up to 7.5%

(2)

$2,000,000 -$3,999,999

16.5%

16.5%

Up to 16.5%

Up to 16.5%

(3)

$4,000,000 and over

25%

25%

Up to 25%

Up to 25%

 

Provided, however, that the earning of the Automatic Cash Bonus is subject to
the Company having at least $2,000,000 in available cash after deducting the
Target Bonus paid to all executive officers of the Company or its subsidiaries
under the same Target Bonus formula pursuant to such executives’ employment
agreements (the “Cash Threshold”) and the Executive continuing to provide
services under this Agreement on the applicable Target Bonus determination date.
If the Company is unable to pay the Automatic Cash Bonus as a result of not
meeting the Cash Threshold, no Automatic Cash Bonus will be earned for that
fiscal year. As used in this Agreement, Adjusted EBITDA is calculated as
earnings (or loss) from continuing operations before preferred dividends,
interest expense, income taxes, collateral valuation adjustment, bad debt
expense, depreciation and amortization, and amortization of stock-based
compensation; however, if Adjusted EBITDA shall be defined differently in any
filing of the Company with the Securities and Exchange Commission subsequent to
the date of this Agreement, then Adjusted EBITDA shall thereafter be defined in
accordance with the definition most recently set forth in any such filing at
each Target Bonus determination date.

 





4




--------------------------------------------------------------------------------

 







(c)

Equity Incentive Compensation. The Company has granted the Executive the
following, subject to commencing employment: 70,000 stock options (exercisable
at $4.90 per share) which shall vest in three approximately equal increments
(with fractional shares rounded up for the first period and rounded down for the
remaining periods) on May 13, 2018, 2019 and 2020; and 30,000 options
(exercisable at $6.28 per share) which shall vest quarterly over a three-year
period in twelve equal quarterly increments with the first vesting date being on
September 11, 2017, subject to continued service as an employee of the Company
on each applicable vesting date.

All of the options shall be subject to the terms of the Company’s 2012 Equity
Incentive Plan (the “Incentive Plan”) and will be exercisable for a period of
five years from the date of this Agreement provided that they are vested at time
of exercise. The exercisability of the options shall be subject to the execution
of the Company’s standard option agreement which is attached as Exhibit A.

(d)

Expenses. The Company will pay expenses related to a house or apartment in the
San Diego, California area not to exceed $8,000 per month without the consent of
the Company Chief Executive Officer and reimburse her for her additional
automobile expenses during the course of her temporary assignment during the
months of July – September, 2017. In addition to any compensation received
pursuant to this Section 4, the Company will reimburse or advance funds to the
Executive for all reasonable documented travel, meals and lodging (including
travel expenses incurred by the Executive related to her travel between Arizona
and California, to the Company’s other offices and on business missions for the
Company), entertainment and miscellaneous expenses incurred in connection with
the performance of her duties under this Agreement, provided that the Executive
properly provides a written accounting of such expenses to the Company in
accordance with the Company’s practices. Such reimbursement or advances will be
made in accordance with policies and procedures of the Company in effect from
time to time relating to reimbursement of, or advances to, its executive
officers, except that no policy shall change the terms of this Agreement.

(e)

Discretionary Bonus. During the term of the Agreement, the Compensation
Committee shall have the discretion to award the Executive a bonus, in cash or
the Company’s common stock, based upon the Executive’s job performance, the
Company’s revenue growth or any other factors as determined by the Compensation
Committee.

5.

Benefits.

(a)

Paid Time Off. For each 12-month period during the Term, the Executive shall be
entitled to three weeks of Paid Time Off without loss of compensation or other
benefits to which she is entitled under this Agreement, to be taken at such
times as the Executive may select and the affairs of the Company may permit. Any
unused days will be carried over to the next 12-month period.

 

(b)

Employee Benefit Programs. The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its executives, including programs of life insurance and
reimbursement of membership fees in professional organizations. The Company will
also provide health insurance covering the Executive and family dependents. The
benefits provided to the Executive may not be less than the Company provides to
any of its executive employees.

 





5




--------------------------------------------------------------------------------

 







6.

Termination.

(a)

Death or Disability. Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate upon the death or disability of the
Executive. For purposes of this Section 6(a), “disability” shall mean (i) the
Executive is unable to engage in her customary duties by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (iii) the Executive is determined to be totally
disabled by the Social Security Administration. Any question as to the existence
of a disability shall be determined by the written opinion of the Executive’s
regularly attending physician (or her guardian) (or the Social Security
Administration, where applicable). In the event that the Executive’s employment
is terminated by reason of Executive’s death or disability, the Company shall
pay the following to the Executive or her personal representative: (i) any
accrued but unpaid Base Salary for services rendered to the date of termination,
(ii) any accrued but unpaid expenses required to be reimbursed under this
Agreement, (iii) any earned but unpaid bonuses, and (iv) all equity awards
previously granted to the Executive under the Incentive Plan or similar plan
shall thereupon become fully vested, and the Executive or her legally appointed
guardian, as the case may be, shall have up to three months from the date of
termination (or one year from the date of death) to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its term.

(b)

Termination by the Company for Cause or by the Executive Without Good Reason.
The Company may terminate the Executive’s employment pursuant to the terms of
this Agreement at any time for Cause (as defined below) by giving the Executive
written notice of termination. Such termination shall become effective upon the
giving of such notice. Upon any such termination for Cause, or in the event the
Executive terminates her employment with the Company without Good Reason (as
defined in Section 6(c)), then the Executive shall have no right to
compensation, or reimbursement under Section 4, or to participate in any
Executive benefit programs under Section 5, except for payments and benefits
accrued up to the time of the termination and except as may otherwise be
provided for by law, for any period subsequent to the effective date of
termination. For purposes of this Agreement, “Cause” shall mean: (i) the
Executive is convicted of, or pleads guilty or nolo contendere to, a felony
related to the business of the Company; (ii) the Executive, in carrying out her
duties hereunder, has acted with gross negligence or intentional misconduct
resulting, in any case, in harm to the Company; (iii) the Executive
misappropriates Company funds or otherwise defrauds the Company; (iv) the
Executive breaches her fiduciary duty to the Company resulting in profit to her,
directly or indirectly; (v) the Executive materially breaches any written
agreement with the Company and fails to cure such breach within 10 days of
receipt of notice, unless the act is incapable of being cured; (vi) the
Executive breaches any provision of Section 8 or Section 9; (vii) the Executive
becomes subject to a preliminary or permanent injunction issued by a United
States District Court enjoining the Executive from violating any securities law
administered or regulated by the Securities and Exchange Commission; (viii) the
Executive becomes subject to a cease and desist order or other order issued by
the Securities and Exchange Commission after an opportunity for a hearing; (ix)
the Executive refuses to carry out a resolution adopted by the Company’s Board
at a meeting in which the Executive was offered a reasonable opportunity to
argue that the resolution should not be adopted, provided that the resolution
did not direct the Executive to act or refrain from acting in a manner which is
contrary to this Agreement, is unlawful or would expose the Executive to
regulatory, civil or criminal liability; or (x) the Executive abuses alcohol or
drugs in a manner that interferes with the successful performance of her duties.
Any termination made by the Company under this Agreement shall be approved by
the Board.





6




--------------------------------------------------------------------------------

 







(c)

Other Termination.

(1)

This Agreement may be terminated: (i) by the Executive for Good Reason (as
defined below), (ii) by the Company without Cause, (iii) upon any Change of
Control event as defined in Treasury Regulation Section 1.409A-3(i)(5) provided,
that, within 12 months of the Change of Control event (A) the Company terminates
the Executives employment or changes her title as Chief Academic Officer, or (B)
the Executive terminate her employment or (iv) at the end of a Term after the
Company provides the Executive with notice of non-renewal.

(2)

In the event this Agreement is terminated by the Executive for Good Reason or by
the Company “without Cause”, the Executive shall be entitled to the following:

(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;

(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;

(C)

a payment equal to six months of the then Base Salary (“Severance Amount”);

(D)

the Executive or her legally appointed guardian, as the case may be, shall have
up to three months from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term;

(E)

any benefits (except perquisites) to which the Executive was entitled pursuant
to Section 5(b) hereof shall continue to be paid or provided by the Company, as
the case may be, for three months, subject to the terms of any applicable plan
or insurance contract and applicable law provided that such benefits are exempt
from Section 409A of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or
otherwise. In the event all or a portion of the benefits to which the Executive
was entitled pursuant to Section 5(b) hereof are subject to 409A of the Code,
the Executive shall not be entitled to the benefits that are subject to Section
409A of the Code subsequent to the “applicable 2 ½ month period” (as such term
is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).





7




--------------------------------------------------------------------------------

 







(3)

In the event of a Change of Control during the Term subject to the termination
of employment as outlined in section 6(c)91), the Executive shall be entitled to
receive each of the provisions of Section 6(c)(2)(A) – (E) above except the
Severance Amount shall be equal to three months of the then Base Salary and the
benefits under Section 6(c)(2)(E) shall continue for a three month period
provided that such benefits are exempt from Section 409A of the Code by reason
of Treasury Regulation 1.409A-1(a)(5) or otherwise. In the event all or a
portion of the benefits under Section 6(c)(2)(E) are subject to 409A of the
Code, the Executive shall not be entitled to the benefits that are subject to
Section 409A of the Code subsequent to the “applicable 2 ½ month period” (as
such term is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).

(4)

In the event this Agreement is terminated at the end of a Term after the Company
provides the Executive with notice of non-renewal and the Executive remains
employed until the end of the Term, the Executive shall be entitled to the
following:

(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;

(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;

(C)

the Executive or her legally appointed guardian, as the case may be, shall have
up to three months from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term; and

(5)

In the event of a termination for Good Reason or without Cause, the payment of
the Severance Amount shall be made at the same times as the Company pays
compensation to its employees over the applicable monthly period and any other
payments owed under Section 6(c) shall be promptly paid. Provided, however, that
any balance of the Severance Amount remaining due on the “applicable 2 ½ month
period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)) after the end of the tax year in which the Executive’s
employment is terminated or the Term ends shall be paid on the last day of the
applicable 2 ½ month period. The payment of the Severance Amount shall be
conditioned on the Executive signing an Agreement and General Release (in the
form which is attached as Exhibit B) which releases the Company or any of its
affiliates (including its officers, directors and their affiliates) from any
liability under this Agreement or related to the Executive’s employment with the
Company provided that (x) the payment of the Severance Amount is made on or
before the 90th day following the Executive’s termination of employment; (y)
such Agreement and General Release is executed by the Executive, submitted to
the Company, and the statutory period during which the Executive is entitled to
revoke the Agreement and General Release under applicable law has expired on or
before that 90th day; and (z) in the event that the 90 day period begins in one
taxable year and ends in a second taxable year, then the payment of the
Severance Amount shall be made in the second taxable year. Upon any Change of
Control event, all payments owed under Section 6(c)(3) shall be paid
immediately.





8




--------------------------------------------------------------------------------

 







The term “Good Reason” shall mean: (i) a material diminution in the Executive’s
authority, duties or responsibilities due to no fault of the Executive other
than temporarily while the Executive is physically or mentally incapacitated or
as required by applicable law (unless the Executive has agreed to such
diminution); (ii) the Company no longer maintains an office in the metropolitan
Phoenix, Arizona area or (iii) any other action or inaction that constitutes a
material breach by the Company under this Agreement. Prior to the Executive
terminating her employment with the Company for Good Reason, the Executive must
provide written notice to the Company, within 30 days following the Executive’s
initial awareness of the existence of such condition, that such Good Reason
exists and setting forth in detail the grounds the Executive believes
constitutes Good Reason. If the Company does not cure the condition(s)
constituting Good Reason within 30 days following receipt of such notice, then
the Executive’s employment shall be deemed terminated for Good Reason.

(d)

Upon (1) voluntary or involuntary termination of the Executive’s employment or
(2) at the Company’s request at any time during the Executive’s employment, the
Executive shall (i) provide or return to the Company any and all Company
property, including keys, key cards, access cards, security devices, employer
credit cards, network access devices, computers, cell phones, smartphones,
manuals, work product, thumb drives or other removable information storage
devices, and hard drives, and all Company documents and materials belonging to
the Company and stored in any fashion, including but not limited to those that
constitute or contain any Confidential Information or work product, that are in
the possession or control of the Executive, whether they were provided to the
Executive by the Company or any of its business associates or created by the
Executive in connection with her employment by the Company; and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in the Executive’s possession or control, including those
stored on any non-Company devices, networks, storage locations and media in the
Executive’s possession or control.

7.

Indemnification. The Company shall indemnify the Executive, to the maximum
extent permitted by applicable law against all costs, charges and expenses
incurred or sustained by her in connection with any action, suit or proceeding
to which he may be made a party by reason of her being an officer, director or
employee of the Company or of any subsidiary or affiliate of the Company. This
indemnification shall be pursuant to an Indemnification Agreement, a copy of
which is annexed as Exhibit C.

8.

Non-Competition Agreement.

(a)

Competition with the Company. Until termination of her employment, unless she is
terminated by the Company without Cause or if the Company breaches this
Agreement and the Company fails to cure the breach within 10 days after receipt
of notice, and for a period of one year commencing on the date of any other
termination, the Executive (individually or in association with, or as a
shareholder, director, officer, consultant, employee, partner, joint venturer,
member, or otherwise, of or through any person, firm, corporation, partnership,
association or other entity) shall not, directly or indirectly, compete with the
Company (which for the purpose of this Agreement also includes any of its
subsidiaries or affiliates) by acting as an employee or officer (or comparable
position) of, owning an interest in, or providing services substantially similar
to those services the Executive provided to the Company to any entity within any
metropolitan area in the United States or other country in which the Company was
actually engaged in business as of the time of termination of employment or
where the Company reasonably expected to engage in business within three months
of the date of termination of employment. For purposes of this Agreement, the
term “compete with the Company” shall refer to any business activity in which
the Company was engaged as of the termination of the Executive’s employment or
reasonably expected to engage in within three months of termination of
employment; provided, however, the foregoing shall not prevent the Executive
from (i) accepting employment with an enterprise engaged in two or more lines of
business, one of which is the same or similar to the Company’s business (the
“Prohibited Business”) if the Executive’s employment is totally unrelated to the
Prohibited Business, (ii) competing in a country where as of the time of the
alleged violation the Company has ceased engaging in business, or (iii)
competing in a line of business which as of the time of the alleged violation
the Company has either ceased engaging in or publicly announced or disclosed
that it intends to cease engaging in; provided, further, the foregoing shall not
prohibit the Executive from owning up to 5% of the securities of any
publicly-traded enterprise provided that the Executive is not a director,
officer, consultant, employee, partner, joint venturer, manager, or member of,
or to such enterprise, or otherwise compensated for services rendered thereby.





9




--------------------------------------------------------------------------------

 







(b)

Solicitation of Students. During the periods in which the provisions of Section
8(a) shall be in effect, the Executive, directly or indirectly, will not seek
nor accept Prohibited Business from any Students (as defined below) on behalf of
herself or any enterprise or business other than the Company, refer Prohibited
Business from any Student to any enterprise or business other than the Company
or receive commissions based on sales or otherwise relating to the Prohibited
Business from any Student, or any enterprise or business other than the Company.
For purposes of this Agreement, the term “Student” means any person who enrolled
in an online university or school which is a subsidiary of the Company as a
student during the 24-month period prior to the time at which any determination
is required to be made as to whether any such person is a Student.

(c)

Solicitation of Employees. During the period in which the provisions of Section
8(a) and (b) shall be in effect, the Executive agrees that she shall not,
directly or indirectly, request, recommend or advise any employee of the Company
to terminate his or her employment with the Company, for the purposes of
providing services for a Prohibited Business, or solicit for employment or
recommend to any third party the solicitation for employment of any individual
who was employed by the Company or any of its subsidiaries and affiliates at any
time during the one year period preceding the Executive’s termination of
employment.

(d) 

Non-disparagement. The Executive agrees that, after the end of her employment,
she will refrain from making, directly or indirectly, in writing or orally, any
unfavorable comments about the Company, its operations, policies, or procedures
that would be likely to injure the Company’s reputation or business prospects;
provided, however, that nothing herein shall preclude the Executive from
responding truthfully to a lawful subpoena or other compulsory legal process or
from providing truthful information otherwise required by law.

(e)

No Payment. The Executive acknowledges and agrees that no separate or additional
payment will be required to be made to her in consideration of her undertakings
in this Section 8, and confirms she has received adequate consideration for such
undertakings, provided the Company has not breached this Agreement.





10




--------------------------------------------------------------------------------

 







(f)

References. References to the Company in this Section 8 shall include the
Company’s subsidiaries and affiliates.

9.

Non-Disclosure of Confidential Information.

(a)

For purposes of this Agreement, “Confidential Information” excludes the skills,
experience, education and abilities the Executive brings to this employment with
her, but includes, but is not limited to, trade secrets, processes, policies,
procedures, techniques, designs, drawings, show-how, technical information,
specifications, computer software and source code, information and data relating
to the development, research, testing, costs, marketing, and uses of the
Services (as defined herein), the Company’s budgets and strategic plans, and the
identity and special needs of Students, vendors, and suppliers, subjects and
databases, data, and all technology relating to the Company’s businesses,
systems, methods of operation, and Student lists, Student information,
solicitation leads, marketing and advertising materials, methods and manuals and
forms, all of which pertain to the activities or operations of the Company, the
names, home addresses and all telephone numbers and e-mail addresses of the
Company’s directors, employees, officers, executives, former executives,
Students and former Students. Confidential Information also includes, without
limitation, Confidential Information received from the Company’s subsidiaries
and affiliates. For purposes of this Agreement, the following will not
constitute Confidential Information (i) information which is or subsequently
becomes generally available to the public through no act or fault of the
Executive, (ii) information set forth in the written records of the Executive
prior to disclosure to the Executive by or on behalf of the Company which
information is given to the Company in writing as of or prior to the date of
this Agreement, and (iii) information which is lawfully obtained by the
Executive in writing from a third party (excluding any affiliates of the
Executive) who lawfully acquired the confidential information and who did not
acquire such confidential information or trade secret, directly or indirectly,
from the Executive or the Company or its subsidiaries or affiliates and who has
not breached any duty of confidentiality. As used herein, the term “Services”
shall include all services offered for sale and marketed by the Company during
the Term, which as of the Effective Date consist of operating an online
university in compliance with all applicable regulatory requirements.

(b)

Legitimate Business Interests. The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests. These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing Students, vendors or suppliers; (iv) Student goodwill
associated with the Company’s business; and (v) specialized training relating to
the Company’s technology, Services, methods, operations and procedures.
Notwithstanding the foregoing, nothing in this Section 9(b) shall be construed
to impose restrictions greater than those imposed by other provisions of this
Agreement.





11




--------------------------------------------------------------------------------

 







(c) 

Confidentiality. During the Term of this Agreement and following termination of
employment, for any reason, the Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior express
written consent of the Company, be disclosed to any person other than in
connection with the Executive’s employment by the Company. The Executive further
acknowledges that such Confidential Information as is acquired and used by the
Company or its subsidiaries or affiliates is a special, valuable and unique
asset. The Executive shall exercise all due and diligent precautions to protect
the integrity of the Company’s Confidential Information and to keep it
confidential whether it is in written form, on electronic media, oral, or
otherwise. The Executive shall not copy any Confidential Information except to
the extent necessary to her employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
her employment. All records, files, materials and other Confidential Information
obtained by the Executive in the course of her employment with the Company are
confidential and proprietary and shall remain the exclusive property of the
Company, its Students. The Executive shall not, except in connection with and as
required by her performance of her duties under this Agreement, for any reason
use for her own benefit or the benefit of any person or entity other than the
Company or disclose any such Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior express written consent of an executive officer of the Company
(excluding the Executive).

(d)

References. References to the Company in this Section 9 shall include the
Company’s subsidiaries and affiliates.

(e)

Whistleblowing. Nothing contained in this Agreement shall be construed to
prevent the Executive from reporting any act or failure to act to the SEC or
other governmental body or prevent the Executive from obtaining a fee as a
“whistleblower” under Rule 21F-17(a) under the Securities and Exchange Act of
1934 or other rules or regulations implemented under the Dodd-Frank Wall Street
Reform Act and Consumer Protection Act.

10.

Equitable Relief.

(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board, shall leave her employment for any reason and/or take any
action in violation of Section 8 and/or Section 9, the Company shall be entitled
to institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 10(b) below, to enjoin the Executive from breaching the
provisions of Section 8 and/or Section 9.

(b)

Any action must be commenced only in the appropriate state or federal court
located in Phoenix, Arizona. The Executive and the Company irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts and agree to
take any and all future action necessary to submit to the jurisdiction of such
courts. The Executive and the Company irrevocably waive any objection that they
now have or hereafter may have to the laying of venue of any suit, action or
proceeding brought in any such court and further irrevocably waive any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Final judgment against the Executive or the
Company in any such suit shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy of which shall
be conclusive evidence of the fact and the amount of any liability of the
Executive or the Company therein described, or by appropriate proceedings under
any applicable treaty or otherwise.





12




--------------------------------------------------------------------------------

 







11.

Conflicts of Interest. While employed by the Company, the Executive shall not,
unless approved by the Compensation Committee, directly or indirectly:(a)
 participate as an individual in any way in the benefits of transactions with
any of the Company’s vendors or Students, including, without limitation, having
a financial interest in the Company’s vendors or Students, or making loans to,
or receiving loans, from, the Company’s vendors or Students, or subjects;

(b)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or

(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a professional, technical, or managerial capacity by,
a person or entity which does business with the Company.

12.

Inventions, Ideas, Processes, and Designs. Except for the scope of pre-existing
knowledge which the Executive has prior to commencement of employment with the
Company, all inventions, ideas, processes, programs, software, and designs
(including all improvements) (i) conceived or made by the Executive during the
course of her employment with the Company (whether or not actually conceived
during regular business hours) and for a period of six months subsequent to the
termination (whether by expiration of the Term or otherwise) of such employment
with the Company, and (ii) related to the business of the Company, shall be
disclosed in writing promptly to the Company and shall be the sole and exclusive
property of the Company, and the Executive hereby assigns any such inventions to
the Company. An invention, idea, process, program, software, or design
(including an improvement) shall be deemed related to the business of the
Company if (a) it was made with the Company’s funds, personnel, equipment,
supplies, facilities, or Confidential Information, (b) results from work
performed by the Executive for the Company, or (c) pertains to the current
business or demonstrably anticipated research or development work of the
Company. The Executive shall cooperate with the Company and its attorneys in the
preparation of patent and copyright applications for such developments and, upon
request, shall promptly assign all such inventions, ideas, processes, and
designs to the Company. The decision to file for patent or copyright protection
or to maintain such development as a trade secret, or otherwise, shall be in the
sole discretion of the Company, and the Executive shall be bound by such
decision. The Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title and interest in
and to all work product and intellectual property rights, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company's rights, title or interest in any work product or
intellectual property rights so as to be less in any respect than the Company
would have had in the absence of this Agreement. If applicable, the Executive
shall provide as a schedule to this Agreement, a complete list of all
inventions, ideas, processes, and designs, if any, patented or unpatented,
copyrighted or otherwise, or non-copyrighted, including a brief description,
which she made or conceived prior to her employment with the Company and which
therefore are excluded from the scope of this Agreement. References to the
Company in this Section 12 shall include the Company, its subsidiaries and
affiliates.





13




--------------------------------------------------------------------------------

 







13.

Indebtedness. If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, and if permitted by applicable law, set off any
sum due to the Company from the Executive and collect any remaining balance from
the Executive unless the Executive has entered into a written agreement with the
Company.

14.

Assignability. With written notice to the Executive, the rights and obligations
of the Company under this Agreement shall inure to the benefit of and be binding
upon the successors and assigns of the Company, provided that such successor or
assign shall acquire all or substantially all of the securities or assets and
business of the Company. The Executive’s obligations hereunder may not be
assigned or alienated and any attempt to do so by the Executive will be void.

15.

Severability.

(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement. If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.

(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provisions were not included.

16.

Notices and Addresses. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
delivery, or next business day delivery to the addresses detailed below (or to
such other address, as either of them, by notice to the other may designate from
time to time), or by e-mail delivery (in which event a copy shall immediately be
sent by FedEx or similar receipted delivery), as follows:





14




--------------------------------------------------------------------------------

 







To the Company:

Michael Mathews
Chief Executive Officer
Aspen Group, Inc.

46 East 21st Street, 3rd Floor

New York, NY 10010

Email: michael.mathews@aspen.edu

 

With a copy to:

Nason, Yeager, Gerson White & Lioce, P.A.

Attn: Michael D. Harris, Esq.

3001 PGA Blvd., Suite 305

Palm Beach Gardens, Florida 33410

Email: mharris@nasonyeager.com

 

To the Executive:

Cheri St. Arnauld

11811 N Tatum Blvd. #4000

Phoenix, AZ 85028

Email: carnauld@cox.net

 

17. 

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

18. 

Attorneys’ Fees. In the event that there is any controversy or claim arising out
of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

19. 

Governing Law. This Agreement shall be governed or interpreted according to the
internal laws of the State of Delaware without regard to choice of law
considerations and all claims relating to or arising out of this Agreement, or
the breach thereof, whether sounding in contract, tort, or otherwise, shall also
be governed by the laws of the State of Arizona without regard to choice of law
considerations.

20. 

Entire Agreement. This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.

21. 

Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.





15




--------------------------------------------------------------------------------

 







22. 

Section 409A Compliance.

(a)

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), or an exemption thereunder. This
Agreement shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement to the contrary, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service (including a voluntary separation
from service for good reason that is considered an involuntary separation for
purposes of the separation pay exception under Treasury Regulation
1.409A-1(n)(2)) or as a short-term deferral shall be excluded from Section 409A
to the maximum extent possible. For purposes of Section 409A, each installment
payment provided under this Agreement shall be treated as a separate payment.
Any payments to be made under this Agreement upon a termination of employment
shall only be made if such termination of employment constitutes a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.

 

(b) 

Notwithstanding any other provision of this Agreement, if at the time of the
Executive's termination of employment, the Executive is a “specified employee”,
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute “nonqualified deferred compensation”
subject to Section 409A (e.g., payments and benefits that do not qualify as a
short-term deferral or as a separation pay exception) that are provided to the
Executive on account of the Executive’s separation from service shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Executive's termination date (“Specified Employee Payment Date”). The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule. If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive’s estate in a lump sum upon the Executive’s death.

 

(c)

To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:

 

(i)

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;

 

(ii)

any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

(iii) 

any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.

 





16




--------------------------------------------------------------------------------

 







(d)

In the event the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of the
Executive’s separation from service, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to Section 409A as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (i) six months and
one day after the Executive’s separation from service, or (ii) the Executive’s
death (the “Six Month Delay Rule”).

 

(i)

For purposes of this subparagraph, amounts payable under the Agreement should
not provide for a deferral of compensation subject to Section 409A to the extent
provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of the Treasury Regulations.

 

(ii)

To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.

 

(iii)

To the extent that the Six Month Delay Rule applies to the provision of benefits
(including, but not limited to, life insurance and medical insurance), such
benefit coverage shall nonetheless be provided to the Executive during the first
six months following her separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the six-month anniversary of the Executive’s separation from service.
For purposes of this subparagraph, “Monthly Cost” means the minimum dollar
amount which, if paid by the Executive on a monthly basis in advance, results in
the Executive not being required to recognize any federal income tax on receipt
of the benefit coverage during the Six Month Period.

 

(e)

The parties intend that this Agreement will be administered in accordance with
Section 409A. To the extent that any provision of this Agreement is ambiguous as
to its compliance with Section 409A, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A. The parties
agree that this Agreement may be amended, as reasonably requested by either
party, and as may be necessary to fully comply with Section 409A and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

 

(f)

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such Section.

 

[Signature Page To Follow]

 




 





17




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.

 

 

Aspen Group, Inc.

 

 

 




By:______________________________

      Michael Mathews,

      Chief Executive Officer




 

 

Executive:

 

 

 




__________________________________

Cheri St. Arnauld















